December 01, 2006


Mr. Dean M. Swanda
Swanda & Swanda, PC
109 East Park Row Drive
Arlington, TX 76010


Mr. Gary Arnold Anderson
4036 Leon Drive
Plano, TX 75074

Mr. Shelvin Smith
5801 Preston Road, #510
Dallas, TX 75205
Ms. Laura Anne Coats
Assistant District Attorney, Appellate Division
133 North Industrial Blvd., LB 19
Dallas, TX 75207-4399

Mr. Irving Wyatt Queal III
8117 Preston Road, Suite 800
Dallas, TX 75225

RE:   Case Number:  06-0460
      Court of Appeals Number:  05-05-00918-CV
      Trial Court Number:  04-01000-X

Style:      IN THE INTEREST OF R.R. AND S.J.S., CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|